internal_revenue_service department of the treasury p o box index no ben franklin station number washington dc release date person to contact telephone number refer reply to cc dom p si plr-103658-98 date date re legend settlor trust a b c beneficiary state this is in response to your date letter and other correspondence in which you requested a ruling on the application of the generation-skipping_transfer_tax on date the settlor created the trust an irrevocable_trust for the lifetime benefit of the beneficiary no additions have been made to the trust after date the trust is administered in state under the terms of the trust while the beneficiary was under the age of twenty-one years the trustees were to pay to the beneficiary so much of the income as they in their discretion determined to be required for his reasonable support comfort and education adding any excess income to principal after the beneficiary attains age twenty-one the trustees are to pay income and principal to him as the trustees deem in his best interest being guided by the standard of living that the settlor has established for him on the beneficiary’s death the remaining trust property will be distributed to the beneficiary’s issue per stirpes if there are no issue the trust property will be distributed to the settlor’s then living descendants if there are no descendants the trust property will be distributed as if the settlor died intestate the property may be held in further trust until any remainder beneficiary attains age twenty-one the settlor designated a and b as co-trustees clause sixth paragraph a of the trust provides that any trustee may resign at any time by giving written notice clause sixth paragraph b provides that on b’s resignation as co-trustee c is to be substituted in b’s place if a dies refuses to act or resigns the then acting co-trustee is to continue to act as sole trustee paragraph b also provides that the co-trustees are to designate upon their appointment a corporation to succeed as trustee when all of the individuals ie a b and c are unable to act if there is no designation the current income_beneficiary will name the successor trustee clause sixth paragraph of the trust provides that if the trustee or co-trustees change the situs of the trust they may appoint either an individual or corporation as trustee the former trustee or co-trustees that made the appointment may remove that individual or corporation and again become trustee or appoint another successor trustee a and b administered the trust as co-trustees until b resigned b’s resignation is evidenced by an instrument dated date c succeeded b as co-trustee c has died a is now the sole trustee of the trust there is no designated successor corporate trustee under applicable state law a trustee is precluded from making any discretionary distributions of either principal or income to or for the benefit of such trustee except to provide for that trustee’s health education maintenance or support as defined in sec_2514 and sec_2041 in addition the trustee is precluded from making any distributions of either principal or income to satisfy any legal support obligation of such trustee the trustee proposes to petition the local court to modify clause sixth paragraph sec_1 and of the trust the modification would affect the appointment of trustees under the modification current individual trustees may appoint their successors they may also appoint an additional trustee that may be a person bank or trust company if there is neither a current trustee or a designated successor trustee then the current income_beneficiary at the time of appointment will designate the successor trustee an appointment of a successor trustee may be revoked by the person who made the appointment at any time before the successor actually assumes the duties of trustee there are to be no more than three co-trustees at one time and no more than one bank or trust company may be a trustee at one time in addition the reformation will modify some of the administrative provisions to reflect the new trustee designation provisions we have been asked to rule that the proposed modifications will not adversely affect the grandfathered status of the trust for purposes of the generation-skipping_transfer_tax applicable law and analysis sec_2601 of the internal_revenue_code provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter will not apply to any generation-skipping_transfer under a_trust that was irrevocable on date this rule does not apply to a portion of any generation-skipping_transfer under an irrevocable_trust where additions are made to the trust after date in the present case the trust was irrevocable on date and there have been no additions made to the trust after that date there have been no modifications or amendments to the trust agreement since date the proposed modification is administrative in nature and will not result in any change in the quality value or timing of any beneficial_interest in the trust consequently the modification will not affect the exempt status of the trust with respect to the generation-skipping_transfer_tax except as we have specifically ruled herein we express no opinion under the cited provisions or any other provision of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to the taxpayer sincerely assistant chief_counsel passthroughs and special industries by___________________________ george masnik chief branch
